The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Richard S. Ralston's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.

                                                           PI'ekbt
                                                  Pickering          1
                                                                     '




                                                                     .
                                                                             ,   C.J.




                                                                                  J.




                                                  Hardesty


                                                                                  J.
                                                  Parraguirre


                                                                                  J.




                                                                                  J.




                                                                                  J.
                                                  Saitta



                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Richard S. Ralston
                     Perry Thompson, Admissions Office, United States Supreme Court


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A